Title: From Thomas Jefferson to Martha Jefferson Randolph, 8 August 1790
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



New York Aug. 8. 1790.

Congress being certainly to rise the day after tomorrow, I can now, my dear Patsy, be more certain of the time at which I can  be at Monticello, and which I think will be from the 8th. to the 15th. of September: more likely to be sooner than later. I shall leave this about a fortnight hence, but must stay some days to have arrangements taken for my future residence in Philadelphia. I hope to be able to pass a month at least with you at Monticello. I am in hopes Mr. Randolph will take dear Poll in his pocket. Tell him I have sent him the model of the mould-board by Mr. David Randolph who left this place yesterday. I must trouble you to give notice to Martin to be at Monticello by the 1st. of September that he may have things prepared. If you know any thing of Bob, I should be glad of the same notice to him, tho’ I suppose him to be in the neighborhood of Fredericksbg. and in that case I will have him notified thro’ Mr. Fitzhugh. I have written to Mr. Brown for some necessaries to be sent to Monticello, and to send on some chairs which will go hence to the care of Mr. D. Randolph at the Hundred, to be forwarded to Mr. Brown at Richmond. If Mr. Randolph can give a little attention to the forwarding these articles we shall be the more comfortable. Present me to him and Maria affectionately, and continue to love me as I do you, my dear. Most sincerely,

Th: Jefferson

